                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF


v.                                 Case No. 1:18-cr-10006


KYLE TAYLOR SHELL                                                                 DEFENDANT

                                            ORDER

       On November 16, 2018, the Court held a hearing regarding the revocation of Defendant’s

supervised release. This Order is meant to clarify that the Court will subsequently issue a

revocation judgment which shall reflect that all mandatory and special conditions previously

imposed will remain in effect, with the exception of Special Condition number 2 that the Defendant

perform 100 hours of community service.

       IT IS SO ORDERED, this 16th day of November, 2018.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            United States District Judge
